DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The preliminary amendment received on 12/13/2019 is acknowledged.  Claims 1-13 and 18 have been amended.  Claims 14-17 have been cancelled.  Claims 19-20 have been added.  Claims 1-13 and 18-20 are currently pending and have been treated on the merits.  

Claim Objections
Claim1-13 and 18-20 are objected to because of the following informalities:  
The claims use the abbreviation ATP and AK without first writing out what they are abbreviations for.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 and claims dependent thereon, the claim recites “A production method of enzymatic reaction requiring ATP wherein adenosine in used instead of ATP, the method comprises the following steps” as currently worded it is unclear what applicant is claiming as the limitation contains typographic and/or grammatical errors.  It is unclear if applicant is claiming a method or producing ATP, or if applicant is claiming a method of producing a product that uses ATP in the synthesis. It is unclear if an enzymatic reaction other than the reaction producing ATP is required.  The claim language that follows does not add further clarity as it provides for enzymes which produce ATP, but refers to “a product”, but does not refer to any enzymatic reaction that produces a product.  
	Regarding claim 1 and claims dependent thereon, the claim recites “a product”, it is unclear as currently worded if this term has antecedent basis as it is unclear what the product is and what produces the product.  While ATP is referred to it is unclear if this is the product.  Further if a product is produced by some other enzymatic reaction, no enzyme or step has been claimed which produces said product.  It is therefore unclear what this term refers to.  Further any chemical species produced by the enzymes claimed above, or meant to be claimed above, could be considered a product, it is thus unclear what is being referred to. 
Regarding claim 2 and the limitation “collecting the ATP, ADP or AMP produced in the enzymatic reaction by a method selected from the group consisting of: separating the ATP, ADP or AMP to produce ATP;”  It is unclear what applicant is claiming.  The claim appears to have grammaticall errors resulting from translation into English.  It is unclear what the “to produce ATP” is referring to. 
Further regarding claim 2 and the limitation “and recovering the collected ATP, ADP or AMP for use in step (1) for the enzymatic reaction,”  It is unclear what applicant is claiming as applicant appears to be referring to the products of the only enzymatic reaction claimed for use in the step which produces the products.  If an enzymatic synthesis step using another enzyme occurs, actively claiming such a step and referring to it in  separate step would provide clarity. 
Regarding claim 9 and the limitation “wherein the enzymatic reaction requiring ATP is an enzymatic reaction involves a transferase for transferring a phosphate a ligase, or  a part of adenosyltransferase”, it is unclear what is being currently claimed as it is unclear whether or not these enzymes are required or if applicant is claiming an intended use for the ATP produced. Heightening this uncertainty is the use of the verb “involves” which doesn’t make explicit or require the action of the enzyme. 
Regarding claim 10 and the limitation “wherein the enzymatic reaction requiring ATP is an enzymatic reaction involves a transferase for transferring a phosphate group, the enzymatic reaction is a synthesis reaction…”, it is unclear what is being currently claimed as it is unclear whether these enzymes are required or if applicant is claiming an intended use for the ATP produced. Heightening this uncertainty is the use of the verb “involves” which doesn’t make explicit or require the action of the enzyme. 
Regarding claim 11 and the limitation “wherein the enzymatic reaction requiring ATP is an enzymatic reaction involves a ligase, the enzymatic reaction is a synthesis reaction…”, it is unclear what is being currently claimed as it is unclear whether these enzymes are required or if applicant is claiming an intended use for the ATP produced. Heightening this uncertainty is the use of the verb “involves” which doesn’t make explicit or require the action of the enzyme. 
Regarding claim 12 and the limitation “wherein the enzymatic reaction requiring ATP is an enzymatic reaction involves a part of adenosyltransferase, the enzymatic reaction is synthesis reaction…”, it is unclear what is being currently claimed as it is unclear whether these enzymes are required or if applicant is claiming an intended use for the ATP produced. Heightening this uncertainty is the use of the verb “involves” which doesn’t make explicit or require the action of the enzyme. 
Regarding claim 13 and claims dependent thereon and the limitation “A cell-free protein expression method comprising the following steps (1)”, it is unclear what applicant is claiming as the steps that follow do not recite any components which are necessary for expressing a protein.  It is unclear what applicant is claiming, further it is unclear if the term “a protein product” has antecedent basis as no step has been claimed which produces a protein product. 
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
Further regarding claim 13 and the limitation “the enzymatic reaction” it is unclear what applicant is claiming as this term does not have antecedent basis, it is unclear what this term is referring to, and it is unclear what the enzymatic reaction is. 
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   

Regarding claim 18 and claims dependent thereon and the limitation “the enzymatic reaction requiring ATP”, this limitation lacks antecedent basis.  It is unclear what this limitation is referring to as the claim depends from claim 13 which does not refer to an enzymatic reaction requiring ATP.  It is further unclear what is being claimed as these enzymes are not involved in cell free protein expression.  
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
Further regarding claim 18 and claims depdent thereon, it is unclear what applicant is claiming with the limitation “the enzymatic reaction requiring ATP involves in which a transferase for transferring a phosphate group, the enzymatic reaction is a synthesis reaction”, this limitation appears to be missing words.  It is unclear what is present and what is occurring in the limitation.  	
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5 and claims dependent thereon, Applicant claims the reaction system comprises one or two members of “the group consisting of adenosine, polyphosphoric acid or a salt thereof, magnesium ions, and manganese ions”, the independent claim requires the presence of adenosine.  Claim 5 is thus broader that claim 1 as it does not require, or makes optional, adenosine.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imahori (USP4882276) as evidenced by Baughn (“Large-scale Enzyme Catalyzed Synthesis of ATP from Adenosine and Acetyl Phosphate Regeneration of ATP from AMP” J. Am. Chem. Soc., 100, 304 (1978).
Regarding claim 1 and the limitation “A production method of enzymatic reaction requiring ATP wherein adenosine in used instead of ATP, the method comprises the following steps: (1) adding ATP regeneration enzyme, AK enzyme and adenosine in proportion in an enzymatic reaction system to carry out the enzymatic reaction;” Imahori teaches a multienzyme process which generates ATP from AMP and uses the produced ATP to synthesis a product, and subsequently regenerates the ATP (Abstract, Col 2 Ln 48-Col 3 Ln 35).  Imahori teaches numerous enzymes for ATP regeneration, including acetate kinase, creatine kinase, and 3-phosphoglycerate kinase, pyruvate kinase and polyphosphate kinase (Col 3 Ln 37-62).  Imahori further teaches the use of adenylate kinase to convert AMP to ADP (Col 3 Ln 37-62). Imahori teaches that it is known in the art to further generate AMP from adenosine in a system that uses adenylate kinase and acetate kinase to produce ATP, through the further use of the enzyme adenosine kinase (Col 1 Ln 67-Col 2 Ln 25), citing Baughn.  As evidenced by Baughn this system utilizes immobilized enzymes.  
Imahori does not explicitly teach an embodiment of the invention that further utilizes adenosine kinase and adenosine; however, this additional step would have been obvious to one of ordinary skill in the art as Imahori teaches that it is known in the art that ATP can be produced from adenosine through the use of adenosine kinase to produce AMP, when coupled with adenylate kinase and a further enzyme which produces ATP from ADP.    One of ordinary skill in the art would be motivated to do so to create ATP from the cheapest or most readily available starting material.  One of ordinary skill would further have a reasonable expectation of success in doing so as Imahori teaches the prior art discloses a multi enzyme system for this purpose.  
Regarding claim 1 and the limitation “(2) separating ATP regeneration enzyme and AK enzyme from the enzymatic reaction system to produce a filtrate, wherein the ATP regeneration enzyme and AK enzyme is separated from the enzymatic reaction system by a method selected from the group consisting of: directly separating the immobilized ATP regeneration enzyme and AK enzyme, and separating free ATP regeneration enzyme and AK enzyme by an ultrafiltration membrane in a filter; and (3) separating and purifying the filtrate of step (2) to obtain a product.”  Imahori teaches that column based reactors using immobilized enzymes may be used, or membrane based reactors may be used (Col 6 Ln 8-Col 6 Ln 67).  Imahori teaches the use of ultrafiltration membrane reactors for the synthesis of compounds (Col 9 Ln 60-Col 7 Ln 45).  Imahori further teaches examples in which the ATP generating multienzyme system is immobilized and retained in a reactor (Col 12 Ln 42-Col 13 Ln 15).  One of ordinary skill in the art would thus find it obvious that the immobilized multienzyme system could be retained and separated from product though immobilization and use of a column or reactor, or alternatively through the use of ultrafiltration membrane.
Regarding claim 2 and the limitation “The method according to claim 1, further comprising the following steps: (4) recovering the separated ATP regeneration enzyme and the AK enzyme for use in,  step (1) for the enzymatic reaction; and (5) collecting the ATP, ADP or AMP produced in the enzymatic reaction by a method selected from the group consisting of: separating the ATP, ADP or AMP to produce ATP; or and recovering the collected ATP, ADP or AMP for use in step (1) for the enzymatic reaction, wherein the method of separating the ATP, ADP or AMP to produce ATP comprises filtration or ion exchange.”  As Imahori teaches the immobilization of the multienzyme system in a bioreactor/column the system is recovered and reused as it is continually used for the production of ATP.  Further Imahori teaches that AMP can be separated and returned for the production of ATP using ion exchange HPLC (Col 12 Ln 42-Col 13 Ln 15, Col 9 Ln 60-Col 7 Ln 45, Col 6 Ln 32-Ln 67).  
Regarding claim 3 and the limitation “wherein: the ATP regeneration enzyme and the AK enzyme are immobilized in the enzymatic reaction system or are free enzymes; the concentration of the AK enzyme is 0.01-8000 U/L;   the ATP regeneration enzyme is a combination of two or three enzymes selected from the group consisting of. polyphosphate kinase (PPK), adenylate kinase (ADK), and polyphosphate: AMP phosphotransferase (PAP), wherein, by the addition amount of enzyme, the concentration of PPK enzyme is 0.01-5000 U/L, the concentration of ADK enzyme is 0.01-5000 U/L, and the concentration of PAP enzyme is 0.01-5000 U/L.”  Imahori teaches the system may comprise adenylate kinase and polyphosphate kinase (Col 3 Ln 38-62).  Imahori teaches embodiments which use 100 units of adenylate kinase in volume of ~20 mL, and 200 Units in a volume of 36 mL (Examples 1-7, and 9). Imahori further gives guidance on determining the ratio of various enzymes activities to use to produce ideal conversion of ATP (Col 5 Ln 20-Col 6 Ln 32).  Imahori thus teaches that the activity and ratio of enzymes is a result effective variable.    Based on the teaching of Imahori, and Imahori disclosing that the ratio of activities is a result effective variable,  one of ordinary skill in the art would find it obvious to determine workable ranges of enzyme activities and ratios for the method of Imahori.  
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Regarding claim 5 and the limitation “wherein the reaction conditions in step (1) are as follows: the reaction temperature is 25-55°C, or 30-50°C; the reaction pH is 5-10 or 6-9; the enzymatic reaction system comprises one member or two members selected from the group consisting of adenosine, polyphosphoric acid or a salt thereof, magnesium ions, and manganese ions; and, the ATP regeneration enzyme and the AK enzyme are added in proportion in the enzymatic reaction system to carry out the enzymatic reaction.  ”,  The use of adenosine to produce AMP has been rendered obvious by Imahori, as Imahori teaches that this is known in the art as noted above.  Further as Imahori teaches the polyphosphate kinase may be used as noted above, the use of polyphosphoric acid as substrate is thus rendered obvious. Imahori further teaches that divalent ions such as magnesium and manganese may be used (Col 8 Ln 10-Col 9 Ln 20).  Imahori further exemplifies methods of producing ATP and enzymatic synthesis at temperatures of 30 and 37 °C and a pH of 7.5 (Col 9 Ln 60-Col 13 Ln 60, Examples 1-15).  One of ordinary skill in the art would find it obvious to use similar conditions in the method of Imahori.
Regarding claim 7 and the limitation “wherein: the concentration of adenosine in step (1) is 0.01-50 g/L, or 0.01-5 g/L; the concentration of polyphosphoric acid or a salt thereof is 0.01-0.3 M; the concentration of magnesium ion is 0.01-0.2 M; and the concentration of manganese ion is 0.005-0.15 M”, Imahori teaches the method using 10 micromolar to 500 mM AMP (Col 4 Ln 37-45).  One of ordinary skill in the art would find it obvious to use a similar range of adenosine in the method of Imahori, which corresponds to 0.003-130 g/L.
Regarding claim 8 and the limitation “, wherein: the magnesium ion is provided by at least one salt selected from the group consisting of: magnesium chloride, magnesium sulfate, magnesium sulfite, and magnesium nitrate; and the manganese ion is provided by at least one salt selected from the group consisting of: manganese chloride and manganese sulfate; the potassium ion is provided by at least one salt selected from the group consisting of: potassium chloride, potassium sulfate, potassium nitrate, potassium hydroxide, potassium sulfite, potassium carbonate, potassium bicarbonate, potassium acetate, dipotassium hydrogen phosphate, potassium dihydrogen phosphate, and potassium citrate; the sodium ion is provided by at least one salt selected from the group consisting of sodium chloride, sodium sulfate, sodium nitrate, sodium hydroxide, sodium sulfite, sodium carbonate, sodium bicarbonate, sodium acetate, disodium hydrogen phosphate, sodium dihydrogen phosphate, and sodium citrate; the ammonium ion is provided by at least one salt selected from the group consisting of: ammonium chloride, ammonium sulfate, ammonium nitrate, aqueous ammonia, ammonium carbonate, ammonium bicarbonate, diammonium hydrogen phosphate, ammonium dihydrogen phosphate, and ammonium acetate; and   the polyphosphoric acid or a salt thereof is provided by at least one member selected from the group consisting of_  sodium polyphosphate, potassium polyphosphate, and ammonium polyphosphate.  ”, Imahori further teaches that divalent ions such as magnesium and manganese may be used (Col 8 Ln 10-Col 9 Ln 20).  Imahori exemplifies the use of magnesium chloride for these purpose (Examples 1-7, 9, 1-16) 
Regarding claims 9, 10, and 11 and the limitations “wherein the enzymatic reaction requiring ATP is an enzymatic reaction involves  a transferase for transferring a phosphate a ligase, or  a part of adenosyltransferase.”, “wherein the enzymatic reaction requiring ATP involves in a transferase for transferring a phosphate group, the enzymatic reaction  is a synthesis reaction of one product selected from the group consisting of: creatine phosphate, arginine phosphate, hexose 6-phosphate, fructose 1,6-phosphate, glycerol 3-phosphate, oxidized form of coenzyme II, CT(D)P, GT(D)P, and UT(D)P” and “wherein the enzymatic reaction requiring ATP involves in a ligase, the enzymatic reaction  is a synthesis reaction of one product selected from the group consisting of: glutathione, acetyl-coenzyme A, carnosine, enteromycin, glutamine, L-theanine, cyanophycin, and D-alanyl alanine” Imahori teaches the synthetic reaction using ATP may be a number of synthetases or ligases and kinases and teaches that the reaction may be any reaction described above, including amino acid derivatives  (Col 7 Ln 17-30).  Enzyme reactions described above include glutathione synthesis, glutamine, acetyl-CoA, and creatine phosphate, 3-phosphoglycerate (Col 2 Ln 25-40).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imahori as applied above and in further view of Shiba (“Polyphosphate:AMP Phosphotransferase as a Polyphosphate-Dependent Nucleoside Monophosphate Kinase in Acinetobacter johnsonii 210A” Journal of Bacteriology, 2005, 1859-1865). 
For a discussion of what Imahori teaches, see the above section.  
Further regarding claim 3, and Regarding claim 4 and the limitation “wherein the ATP regeneration enzymecomprises PPK, ADK, and PAP, the activity ratio of  PPK: ADK: PAP  is 1:1:1”
Imahori does not teach the use of polyphosphate:AMP phosphotransferase in a multienzyme system for the production of ATP from AMP.  This however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as multienzyme systems that produce ATP from AMP by Shiba. 
In the same field of endeavor Shiba teaches that the enzyme polyphosphate:AMP phosphotransferase is a nucleoside monophosphate kinase that phosphorylates AMP to produce ADP (Abstract), and further teaches coupling the enzymatic activity to polyphosphate kinase (Figure 1).  Shiba further purifies the enzyme (Table 1). 
One of ordinary skill in the art would find it obvious that the enzyme polyphosphate:AMP phosphotransferase could be used in place of or in addition to adenylate kinase to convert AMP to ADP as Shiba teaches the enzyme has this activity and it has been purified.  One of ordinary skill in the art would be motivated to do so to use an enzyme which required the same substrate as polyphosphate kinase, or to use an enzyme which could use a substrate which was not the desired product for use in the enzymatic synthesis, or to use whatever enzyme was most readily available or cheapest at the time.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Shiba demonstrates its activity in a multienzyme system to produce ATP.  
As noted above, Imahori has taught the activity and ratio of enzymes used in the multienzyme system to be a result effective variable, one of ordinary skill in the art would thus find it obvious to determine optimal or workable conditions and arrive at the claimed ratio. 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Further regarding claim 5 and Regarding claims 6 and 7 and the limitations “claim 5, wherein the enzymatic reaction system in step (1) further comprises: at least one member selected from the group consisting  of: ammonium ions, potassium ions, and sodium ions; at least one member selected from the group consisting  of: Tris and phosphate ions, wherein: the concentration of potassium ions is 0.01-0.5 M; the concentration of sodium ions is 0.01-0.5 M;   the concentration of ammonium ions is 0.01-0.3 M; the concentration of Tris is 0.01-0.1 M; and the concentration of phosphate ions is 0.01-0.1 M.” and “wherein: the concentration of adenosine in step (1) is 0.01-50 g/L, or 0.01-5 g/L; the concentration of polyphosphoric acid or a salt thereof is 0.01-0.3 M; the concentration of magnesium ion is 0.01-0.2 M; and the concentration of manganese ion is 0.005-0.15 M” Shiba purifies and repeatedly assays the enzyme  polyphosphate:AMP phosphotransferase in 50 mM Tris pH 8.0 (Materials and methods), and performs activity assays at 37°C.  Shiba further teaches the enzyme has maximal activity at 50°C, and has activity at 30°C (Other Basic characteristics of PAP, page 1865).  Shiba further teaches that the enzyme has maximal activity in the presence of 20 mM MgCl2 and 50 mM (NH4)2SO4, (Page 1863 Left hand column, Table 1).  One of ordinary skill in the art would thus find it obvious that the method of Imahori and Shiba could be conducted in the temperature range of 30-37°C and at 50 mM Tris, pH 8, with 20 mM magnesium ions with the further presence of ammonium ions in the range of 100 mM, as Shiba teaches the enzyme is active under these conditions.  One of ordinary skill would be motivated to do so to ensure activity of the PAP enzyme, to increase the activity of PAP enzyme via the inclusion of ammonium sulfate, or alternatively to use buffer components which were cheapest or most readily available at the time.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Shiba uses these conditions including in the multienzyme system, and Imahori further teaches that Tris may be used as a buffer (Col 9 Ln 1-16).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imahori as applied to claims 1-3 and 7-11 above, and further in view of Bailey (USPGPub 20050255568) and Wikipedia (“S-Adenosylmethionine synthetase enzyme” available at https://en.wikipedia.org/wiki/S-Adenosylmethionine_synthetase_enzyme, webcapture from April 12, 2016 provided by WayBack Machine, available at https://web.archive.org/web/20160412064050/https://en.wikipedia.org/wiki/S-Adenosylmethionine_synthetase_enzyme).  
For a discussion of what Imahori teaches, see the above sections.  
Regarding claim 12 and the limitation “wherein the enzymatic reaction requiring ATP involves in a part of adenosyltransferase, the enzymatic reaction  is synthesis reaction of S-adenosylmethionine” Imahori does not teach the synthesis of s-adenosyl methionine (SAM) as the synthetic reaction that uses ATP.  This however would have been obvious to one of ordinary skill in the art as the synthesis of SAM using S-adenosylmethionine synthetase, L-methionine and ATP is a known synthetic production method using ATP as taught by Bailey and Wikipedia. 
In the same field of endeavor as ATP utilizing synthetic reactions, Bailey teaches numerous sequences and types of S-adenosylmethionine synthetase ([0191]-[0196]), and teaches that the enzymes of the application may be used for the synthesis of SAM ([0145]).  
Bailey does not state the fact that S-adenosylmethionine synthetase is also known as methionine adenosyltransferase and utilizes ATP as a substrate, this however would have been obvious to one of ordinary skill in the art as it is taught by Wikipedia.
In the same field of endeavor as of S-adenosylmethionine synthetase, Wikipedia teaches that S-adenosylmethionine synthetase is also known as methionine adenosyltransferase and utilizes ATP as a substrate.
One of ordinary skill in the art would find it obvious that the enzyme of Bailey could be used in the method of Imahori as the ATP using synthetic enzyme as Wikipedia teaches that this enzyme uses ATP as a substrate.  One of ordinary skill in the art would be motivate to do so to produce another useful compound by the method of Imahori.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Bailey teaches the sequence and polynucleotides encoding said enzyme and production of said enzyme, and Imahori teaches the method and system for the production of ATP.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imahori as applied to claims 1-3 and 7-11 above, and further in view of Chatterjee (USPGPub 20060134739).
For a discussion of what Imahori teaches, see the above sections.
Regarding claim 13 and the limitation “A cell-free protein expression method comprising the following steps (1) adding ATP regeneration enzyme, AK enzyme and adenosine in proportion in an enzymatic reaction system to carry out the enzymatic reaction; (2) separating ATP regeneration enzyme and AK enzyme from the enzymatic reaction system to produce a filtrate, wherein the ATP regeneration enzyme and AK enzyme is separated from the enzymatic reaction system by a method selected from the group consisting of: directly separating the immobilized ATP regeneration enzyme and AK enzyme and separating free ATP regeneration enzyme and AK enzyme by an ultrafiltration membrane in a filter; and (3) separating and purifying the filtrate of step (2) to obtain a protein product”, Imahori does not teach cell free peptide synthesis as the synthetic reaction that the ATP generation/regeneration  multienzyme system is used in.  This however would have been obvious to one of ordinary skill in the art as Chartterjee teaches cell free peptide synthesis as a synthetic reaction which utilizes ATP and can use an ATP regeneration system. 
In the same field of endeavor Chatterjee teaches that cell free protein synthesis is a synthetic reaction for which ATP regeneration systems have been developed ([0149]-[0172]). 
One of ordinary skill in the art would find it obvious that the synthetic reaction of Imahori could be a cell free protein synthesis reactions, as this reaction is known in the art as an ATP using synthetic reaction.  One of skill in the art would be motivated to do so to synthesize a protein as a product.  One of ordinary skill in the art would further have a reasonable expectation of success as Chattrjee teaches that the synthetic method has been used with ATP generation systems.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657